996 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,andQuentin ROBINSON;  Karl Pickett;  Leon Sprouse;  ReginaldJones, Plaintiffs,v.William D. SCHAEFER, Individually and as Governor of theState of Maryland;  Bishop L. Robinson, Individually and asSecretary of Department of the Division of Corrections;Richard Lanham, Individually and as Commissioner of theDivision of Corrections;  Thomas R. Corcoran, Individuallyand as Warden of the Brockbridge Correctional Facility;Lehman Dotson, Individually and as Supervisor ofClassification at Brockbridge;  William Britton,Individually and as Supervisor of Classification atBrockbridge;  Michael Wells, Individually and asClassification Counselor at the Brockbridge Prison;  WilliamD. Filbert, Jr., Individually and as Assistant Warden of theBrockbridge Prison, Defendants-Appellees.
No. 93-6469.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 29, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-91-556-K)
Aaron Holsey, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Audrey J. S. Carrion, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Aaron Holsey appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holsey v. Schaefer, No. CA-91-556-K (D. Md. Apr. 16, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED